ORITZ, J.
In our original opinion (1 S. W.[2d] 597) we stated:
“The record shows that the plaintiffs in error, Magnolia Petroleum Company et al., have become the owners of the 96-acre tract, and that they also have purchased the title decreed to Mrs. Amanda Cartwright by.the above judgment, in the 60-foot strip.”
We were partly in error in the above statement. We should have stated that the record shows that plaintiffs in error, Magnolia Petroleum Company et al. have become the owners of the 224-acre tract, and have purchased the titlé decreed to Mrs. Amanda Cartwright by the above judgment in the 60-foot strip. However, the ownership of the 96-acre tract or the 224-acre tract is immaterial under the view we take of this case. The real issue is the title to the 60-foot strip.
We have carefully read and considered the very able and exhaustive motion for rehearing and authorities therein cited, together with the additional argument filed therewith, and we still adhere to the holding in our original opinion, to the effect that Mrs. Amanda Cartwright took, under the judgment under consideration, the fee to the 60-foot strip of land, burdened with no easement in favor of any one, and that Craig and the Caswells took no interest or title whatever therein.
We therefore recommend that the motion for rehearing of the defendants in error be in all things overruled.